Citation Nr: 1618327	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right chronic anterior talofibular ligament injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law	


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard from June to August 1983.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, a Decision Review Officer granted an increased (10 percent) disability rating for right chronic anterior talofibular ligament injury, effective from May 28, 2010.

The Veteran was scheduled for a local hearing at the RO in May 2011, but he withdrew his hearing request.

The Veteran testified before the undersigned at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In July 2014, the Board denied the claim for a rating in excess of 10 percent for residuals of a right anterior talofibular ligament injury.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2015, the Court set aside the Board's July 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2015 Joint Motion filed by counsel for the Veteran and VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2015).

The Veteran was afforded a VA examination in August 2011 to determine the severity of his service-connected right ankle disability.  The ranges of ankle motion were reported, it was noted that there was end of range pain with inversion and eversion, and it was reported that the ranges of ankle motion were not additionally limited following repetitive use.  The Veteran also reported occasional flare ups of ankle pain.  However, the examiner did not specify at what point (if any) weakened movement, excess fatigability, incoordination, or flare ups caused functional impairment.  One basis of the Joint Motion was that potential impairment of the Veteran's ankle due to functional loss was not adequately addressed.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has been unemployed during the claim period,  and he contends that he has been unable to work due to his service-connected disabilities.  Entitlement to a TDIU was denied in a June 2012 rating decision and the Veteran did not appeal this determination.  However, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The examiner who conducted the August 2011 examination opined that the Veteran's service-connected disabilities would "render him able to secure substantially gainful employment of a physical nature, but probably not maintain such employment.  They would not limit him in any way in terms of sedentary employment."  One basis of the Joint Motion was that the August 2011 examiner did not have the opportunity to consider information provided by the Veteran's former employer that the Veteran had been laid off due to liability reasons associated with his use of narcotic medications and excessive days missed from work due to chronic pain.  The Veteran has also reported that he is unable to obtain new employment due to his use of narcotic medications.

The Veteran submitted a February 2016 vocational assessment from A.H. Johnson, MS, CRC, CLCP which includes an opinion as to the Veteran's employability.  In light of the Veteran's reports as to the impact of the medications taken for his service-connected disabilities upon his employability and the information that he provided to vocational expert A.H. Johnson, the Board finds that current medical findings as to the functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  Hence, a remand is also necessary to obtain a new opinion as to effect of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.

Updated VA treatment records should also be secured upon remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include all records contained in the Columbia Vista electronic records system and dated from September 2012 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right ankle disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the Virtual VA and VBMS systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of right ankle motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of ankle motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  

The examiner shall report if there is ankylosis of the right ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must provide reasons for any opinion given.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (post traumatic arthritis of the lumbosacral spine; post traumatic arthritis of the cervical spine; residuals of a right wrist injury; right knee tendonitis; right chronic anterior talofibular ligament injury; lateral epicondylitis with arthritis of the right elbow; right lower extremity radiculopathy; and left lower extremity radiculopathy) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the Virtual VA and VBMS systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (post traumatic arthritis of the lumbosacral spine; post traumatic arthritis of the cervical spine; residuals of a right wrist injury; right knee tendonitis; right chronic anterior talofibular ligament injury; lateral epicondylitis with arthritis of the right elbow; right lower extremity radiculopathy; and left lower extremity radiculopathy) and medications taken for those disabilities (including narcotics) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's contention that he has been unable to obtain employment due to his use of narcotic medications for service-connected disabilities, an August 2011 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) which reveals that the Veteran was laid off in March 2011 due to liability reasons associated with his use of narcotic medications and excessive days missed from work due to chronic pain, and the February 2016 opinion from vocational expert A.H. Johnson.

The examiner must provide reasons for each opinion given.

4.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

